Citation Nr: 0925306	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  08-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to an initial compensable rating for 
patellofemoral pain syndrome of the left knee with removal of 
a metallic foreign body before October 30, 2008, and an 
initial rating higher than 10 percent from October 30, 2008.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 2001 to August 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record. 

In October 2008, in writing, the Veteran withdrew from the 
appeal the claim for increase for residuals of fractures of 
the left 2nd and 3rd fingers.

During the pendency of the appeal, in a rating decision in 
February 2009, the RO increased the rating for the 
patellofemoral pain syndrome to 10 percent, effective October 
30, 2008, the date of a VA examination.  The Veteran 
continued his appeal for a higher rating.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. Before October 30, 2008, the patellofemoral pain syndrome 
of the left knee with removal of a metallic foreign body was 
manifested by normal range of motion without additional 
functional loss due to pain, fatigue, weakness, 
incoordination, or lack of endurance with repetitive use or 
recurrent subluxation or lateral instability.

2. From October 30, 2008, the patellofemoral pain syndrome of 
the left knee with removal of a metallic foreign body is 
manifested by flexion to 90 degrees and normal extension with 
pain without additional functional loss due to pain, fatigue, 
weakness, incoordination, or lack of endurance with 
repetitive use or recurrent subluxation or lateral 
instability.

CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating before 
October 30, 2008, for the patellofemoral pain syndrome of the 
left knee with removal of a metallic foreign body have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261, 5257 (2008).

2. The criteria for an initial rating of 10 percent from 
October 30, 2008, for the patellofemoral pain syndrome of the 
left knee with removal of a metallic foreign body have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 
5261, 5257 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006). 

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in January 2005, on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the initial disability rating has been assigned, 
the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision rating the disability does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is 
no longer applicable in the claim for an initial higher 
rating for the residuals of a patellofemoral pain syndrome of 
the left knee with removal of a metallic foreign body.  
Dingess, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records, and afforded the Veteran two 
VA examinations in April 2006 and in October 2008.  

Although the Veteran has expressed concern that part of his 
service treatment records have been lost or destroyed, where 
as here service connection has been established and the claim 
is for an increase, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 592 -93 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
519 (2007).

Rating the Knee

Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned 
for limitation of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees, the criterion for a 
20 percent rating is flexion limited to 30 degrees, and the 
criterion for a 30 percent rating, the maximum schedular 
rating, is flexion limited to 15 degrees.  

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees, the criterion for 
a 20 percent rating is extension limited to 15 degrees, and 
the criterion for a 30 percent rating is extension limited to 
20 degrees.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Also instability of the knee may be rated separately under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, a 10 
percent rating is assigned for slight impairment due to 
recurrent subluxation or lateral instability of the knee. A 
20 percent rating requires moderate impairment due to 
recurrent subluxation or lateral instability and a maximum 
rating of 30 percent rating is assigned for severe 
impairment.

Factual Background

The service treatment records show that in November 2004 the 
Veteran had 4 mm.  metal fragment removed from his left knee.  

In the rating decision in January 2006, the RO granted 
service connection for patellofemoral joint syndrome of the 
left knee and assigned a noncompensable rating. While on 
appeal, in a rating decision in February 2009, the RO 
increased the rating to 10 percent under Diagnostic Codes 
7805 (limitation of function) and 5260 (limitation of 
flexion), effective from October 30, 2008, the date of the 
latest VA examination.

On VA examination in April 2006, the Veteran stated that he 
was working and attending college.  He complained of 
recurrent pain when playing basketball or jogging.  The pain 
was infrapatellar, which he treated with ice and on occasion 
with over-the-counter pain medication.  Other than sporting 
activities, the pain did not affect his usual activities or 
civilian occupation as an athletic director.

On physical examination, posture and gait were normal. There 
was no evidence of warmth, tenderness, swelling, or erythema.  
The varus and valgus stress tests were negative as were the 
anterior and posterior drawer signs.  Range of motion was 
from zero to 140 degrees with no evidence of pain with active 
movement or evidence of pain, weakness, fatigability, or lack 
of endurance with repetitive movement.  X-rays were negative.  
The diagnosis was left patellofemoral syndrome with no 
evidence of functional impairment.

In May 2008, the Veteran testified that he dealt daily with 
knee pain, but he worked through it.

On VA examination on October 30, 2008, it was noted that the 
Veteran had served in the airborne infantry and that he was 
currently employed as the athletic director of a nonprofit 
boys and girls club.  The Veteran complained of constant, 
daily pain behind the patella, which increased with climbing 
stairs, squatting, standing, and strenuous activity.  The 
Veteran also complained of a momentary "giving out" of the 
knee with weakness and a sharp pain.  The Veteran stated that 
he used a brace when at work, but he did not use any 
assistive devices for walking.   He also stated that he used 
an elliptical trainer instead of jogging and at work he 
sometimes limited his activities.  He indicated that he could 
walk about 1/4 to 1/2 a mile, if necessary, and that he had 
curtailed recreational activities such as playing basketball 
and surfing.

On physical examination, the left knee appeared normal.  
There was tenderness to palpation over the lateral joint line 
of the patella.  Flexion was to 90 degrees and extension was 
normal.  There was no evidence of varus or valgus laxity.  
The McMurray test and drawer tests were negative.   The 
patellar grind test was positive.  The Veteran's gait was 
normal.  The diagnosis was patellofemoral syndrome of the 
left knee with moderate effects on occupational activities 
and activities of daily living.  In January 2009, the VA 
examiner added that the range of motion was not limited by 
pain, weakness, fatigue, or lack of endurance following 
repetitive testing or flare-up.

Analysis

Before October 30, 2008

On the first VA examination in April 2006, the Veteran had a 
normal range of motion, that is, zero degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  As 
neither limitation of flexion or extension was shown, the 
criterion for a separate, compensable rating under either 
Diagnostic Code 5260 or 5261 had not been met.  

And there was no evidence of instability to support a 
separate, compensable rating under Diagnostic Code 5257.  
Although the primary symptom was pain, no other functional 
loss due to pain or weakened movement or excess fatigability 
or swelling or pain on movement, including after repetitive 
testing or flare-up, was identified.  And the pain did not 
rise to the level of the criterion for a compensable rating 
under either Diagnostic Code 5260 (limitation of flexion to 
45 degrees) or Diagnostic Code 5261 (limitation of extension 
to 10 degrees), considering 38 C.F.R. §§ 4.40 and 4.45. 

As the criterion for the compensable rating before October 
30, 2008, under either Diagnostic Codes 5260, 5261, or 5257, 
has not been demonstrated, the preponderance of the evidence 
is against the claim for an initial compensable rating for 
patellofemoral pain syndrome of the left knee with removal of 
a metallic foreign body, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

From October 30, 2008

On VA examination on October 30, 2008, flexion was to 90 
degrees and extension was normal.  There was no evidence of 
varus or valgus laxity.  The McMurray test and drawer tests 
were negative.  And the range of motion was not further 
limited by pain, weakness, fatigue, or lack of endurance 
following repetitive testing or flare-up.

As there is no evidence of instability, a separate, 
compensable rating under Diagnostic Code 5257 is not 
warranted.  Again although pain is the primary symptom, no 
other functional loss due to pain or weakened movement or 
excess fatigability or swelling or pain on movement, 
including after repetitive testing or flare-up, was 
identified.  And pain does not rise to the level of the 
criterion for the next higher rating for limitation of 
flexion under Diagnostic Code 5260, that is, limitation of 
flexion to 30 degrees, or for a separate compensable rating 
for limitation of extension under Diagnostic Code 5261, that 
is, limitation of extension to 10 degrees, considering 
38 C.F.R. §§ 4.40 and 4.45. 

As the criterion for an initial rating higher than 10 percent 
from October 30, 2008, under either Diagnostic Codes 5260, 
5261, or 5257, has not been demonstrated, the preponderance 
of the evidence is against the claim, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Rating

Although the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).










ORDER

Before October 30, 2008, an initial compensable rating for 
patellofemoral pain syndrome of the left knee with removal of 
a metallic foreign body is denied. 

From October 30, 2008, an initially rating higher than 10 
percent for patellofemoral pain syndrome of the left knee 
with removal of a metallic foreign body is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


